Title: To James Madison from Albert Gallatin, [ca. 10 May 1805]
From: Gallatin, Albert
To: Madison, James


[ca. 10 May 1805]
It seems evident from the 3d Section of the act, that the three months wages must be paid even in the case mentioned by Mr. Maury; nor could constructive instructions to the contrary be given, without affecting the rights of the seamen, who become entitled to their two months whenever they go or are put on board a vessel bound to the United States.
The enclosed form, has been transmitted to all the consuls, for rendering their accounts for monies received & paid on account of seamen. Whether this, which was done in pursuance of the provisions of the act, interferes with the instructions to settle with the Consul at London, will appear when the first accounts shall be received; and any necessary modification may then be adopted
A. G.

On one of the points alluded to by the Consul, observe that by the Act to amend the act intituled “an Act concerning the registering & recording of ship<s> & vessels,” precludes persons naturalized in the U.S. & residing for more than one year in their native country, or for more than two year<s> in any foreign country, from the privileges of having registered vessels. The Collectors have been instructed not to grant Sea-letters to vessels thus owned; and, by parity of reasoning, consuls might be instructed not to grant them certificates of ownership, nor otherwise to recognise such persons as citizens. The Attorney general has also given an opinion that a naturalised citizen returning to his native country loses during his residence there the privileges of american citizen<s>.
A.G.

 